                 Case 2:19-cv-01969-GMN-EJY Document 13 Filed 02/18/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Wendy Sue Hutson
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:19-cv-01969-GMN-EJY
USAA SAVINGS BANK,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Defendant's Motion to Dismiss pending Arbitration was granted; therefore Plaintiff's complaint was
Dismissed without prejudice and this matter is closed.




         2/18/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ D. Reich-Smith
                                                             Deputy Clerk
